Title: To Thomas Jefferson from André Limozin, 1 August 1787
From: Limozin, André
To: Jefferson, Thomas


Le Havre, 1 Aug. 1787. In accordance with TJ’s instructions of 29 July, has drawn sight draft on him for 739₶ 13s.; will make inquiries  about the box which TJ mentioned; thanks him for the information on current affairs; hopes “Peace could continue untill April next” for he has “Ventures at Sea the value of which exceed 25000£ Sterling,” the returns of which cannot be had until “March or April next”; hopes he can be informed of any new developments. Is certain “no officers of the Packet” would take TJ’s dispatches for America because they are forbidden to do this; is willing to put these dispatches into the post office under his own cover “two hours before the Box for the Letters is seal’d.” Has an American ship which will sail for Philadelphia the 20th of the month; TJ may rely on her master who seems a very good man.
